Name: Council Regulation (EEC) No 3054/83 of 17 October 1983 opening, allocating and providing for the administration of a Community tariff quota for raw silk (not thrown), falling within heading No 50.02 of the Common Customs Tariff (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 11.83 Official Journal of the European Communities No L 304/ 11 COUNCIL REGULATION (EEC) No 3054/83 of 17 October 1983 opening, allocating and providing for the administration of a Community tariff quota for raw silk (not thrown), falling within heading No 50.02 of the Common Customs Tariff ( 1984) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, in view of these factors, the initial percen ­ tage shares in the quota volume for 1984 can be expressed approximately as follows : Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 28 thereof, 0,05 ' 0,02 4,70 0,02 21,15 0,02 70,51 3,53 . Benelux Denmark Germany Greece France Ireland Italy United Kingdom Having regard to the draft Regulation submitted by the Commission , Whereas Community production of raw silk (not thrown) falling within heading No 50.02 of the Common Customs Tariff does not cover the needs of the user industries ; whereas the supply of the lat ­ ter therefore depends to a great extent on imports from non-member countries ; whereas it is in the interests of the Community to suspend totally the Common Customs Tariff duty on the product in question , within the limits of an appropriate Com ­ munity tariff quota ; Whereas it is desirable at the present time to avoid final measures which could lead to the halting of action taken in the sector over a number of years to increase Community production ; whereas, under such conditions, it is advisable to extend the tariff system in force in 1983 ; Whereas, to take account of future trends in imports of the product in question in the various Member States, the quota should be divided into two instal ­ ments, the first being distributed among the Member States and the second to form a reserve intended to cover any subsequent requirements of Member States who have used up their initial shares ; whereas, in order to ensure a certain degree of secur ­ ity for importers of each Member State, the first instalment should in this case be fixed at about 83 % of the total quota ; Whereas the initial shares may be used up at differ ­ ent rates ; whereas, therefore, to avoid disruption of supplies , any Member State which has almost used up its initial share should draw a supplementary share from the reserve ; whereas this must be done by each Member State as each of its supplementary shares is almost used up, and as many times as the reserve allows ; whereas the initial and supplemen ­ tary shares must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission, and the Commission must be in a position to follow the extent to which the tariff quota has been used up and inform the Member States accordingly ; Whereas if, at a given date in the quota period, a considerable quantity of the initial share is left over in a Member State, it is essential that that Member State should return a significant percentage thereof to the reserve, so as to avoid a part of the Com ­ munity tariff quota remaining unused in one Mem ­ ber State when it could be used in others ; Whereas, since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Whereas Community production does not appear to have changed considerably when compared with 1983 ; whereas, taking account of this production and of the forecasts for 1984, the imports needed to satisfy consumption within the Community can be estimated at 5 100 tonnes ; whereas the fixing of the quota amount at this level does not preclude an adjustment within the quota period ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the tariff quota should be applied consistently to all imports of the product in question until the quota is used up ; whereas a sys ­ tem of utilization of the Community tariff quota based on an allocation between the Member States concerned would, in the light of the principles out ­ lined above, appear consistent with the Community nature of the quota ; No L 304/ 12 Official Journal of the European Communities 5 . 11 . 83 Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION : 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall forthwith, in accordance with the conditions set out in paragraph 1 , draw a third share equal to 5 % of its initial share . « 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall forth ­ with, in accordance with the same conditions, draw a fourth share equal to the third . This process shall continue to apply until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw lower shares than those specified therein if there are grounds for believing that those specified may not be used up. They shall inform the Commission of their reasons for apply ­ ing this paragraph. Article 1 1 . From 1 January to 31 December 1984, the autonomous duty of the Common Customs Tariff for raw silk (not thrown) falling within heading No 50.02 shall be totally suspended within a Com ­ munity tariff quota of 5 100 tonnes . 2 . Within the limits of the tariff quota referred to in paragraph 1 , Greece shall apply duties calculated in accordance with the relevant provisions of the 1979 Act of Accession . Article 4 Supplementary shares drawn pursuant to Article 3 shall be valid until 31 December 1984. Article 2 1 . A first instalment of 4 255 tonnes of this Com ­ munity tariff quota shall be allocated among the Member States ; Member States ' shares, which , sub ­ ject to Article 5 , shall be valid until 31 December 1984, shall be as follows : (tonnes) Benelux ' 2 Denmark 1 Germany 200 Greece 1 France 900 Ireland 1 Italy 3 000 United Kingdom 150 Article 5 Member States shall return to the reserve, not later than 1 October 1984, the unused portion of their initial share which, on 15 September 1984, is in excess of 30 % of the initial amount . They may return a larger quantity if there are grounds for believing that such quantity might not be used . Member States shall notify the Commission , not later than 1 October 1984, of the total quantities of raw silk imported up to and including 15 September 1984 and charged against the Community quota and of any portion of their initial share returned to the reserve . 2 . The second instalment of 845 tonnes shall con ­ stitute the reserve. Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), or of that share minus the portion returned to the reserve where Article 5 is applied, has been used up, that Member State shall forthwith, by notifying the Commission, draw a second share equal to 10% of its initial share , rounded up where necessary to the next whole num ­ ber, to the extent permitted by the amount of the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Article 2 and 3 and shall , as soon as it has been notified, inform each State of the extent to which the reserve has been used up. It shall inform the Member States , not later than 5 October 1984, of the amount in the reserve after 5 . 11.83 Official Journal of the European Communities No L 304/ 13 amounts have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve is limited to the balance available and to this end shall specify the amount thereof to the Member State making the last drawing. product is entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the Commission 's request, Member States shall inform it of the imports actually charged against their shares . Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1984 . Article 7 1 . Member States shall take all appropriate measures to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that imports maybe charged without interruption against their accumulated shares of the Community quota . 2 . Member States shall ensure that importers of the product in question have free access to the shares allocated to them . 3 . Member States shall charge imports of the prod ­ uct in question against their shares as and when the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 October 1983 . For the Council The President G. VARFIS